DETAILED ACTION
	Receipt of Applicant’s Amendment, filed March 18, 2022 is acknowledged.  
Claims 1 and 8 were amended.
Claims 3 and 12 were cancelled.
Claims 15-18 were newly added.
Claims 1, 2, 4-11, 13-18 are pending in this office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is written in the form and legal phraseology often used in claims.  The bulk of the abstract is structured in a single sentence, mirroring claim formatting.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The use of the term Grafana, ElasticSearch, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-11, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang [2016/0070731].

	With regard to claim 1, Chang teaches A method for analyzing data (Chang, ¶2 “Embodiments of the present invention provide methods and systems for preforming analytics based on hierarchical categorization of web content”), the method being applied in an analysis system and providing (Id) a first aggregation term (Chang, ¶54 “root level categories can be identified”) representing the start (Chang, ¶54 “A root category can indicate a conceptual starting point of a classification division”) of analyzing a nested type data structure as the hierarchical category structure of the features of the documents (Chang, ¶3 “Hierarchical category path scan be identified for the features”; ¶25 “A hierarchical category path refers to an arrangement of a sequence of categories.  The hierarchical category path can start from a root category to a leaf category.  The root category indicates a conceptual starting pint of a classification division with successive narrower sub-categories associated with the root category”) and a second aggregation term (Chang, ¶55 “the leaf category of a feature vector for the term in an article in the corpus data”) representing the end as the leaf category is the end of the hierarchical path(Chang, ¶25 “The hierarchical category path can start from a root category to a leaf category”) of analyzing the nested type data structure as the hierarchical category structure (Id), the method comprising: 
receiving an analysis task (Cheng, ¶50 “The categorizer index build component 130 may implement an index building workflow in a building categorizer index 130”) for a target data source (Cheng, ¶47 “The categorizer index 130 can be generated using the knowledge corpus server 106 that stores hierarchical categories and articles.  In one embodiment, the categorizer 130 is generated using an external knowledge corpus (e.g. WIKIPEDIA)”), and generating an aggregation term process as the generation of the path (Chang, ¶53 “The feature extraction module 134 is responsible for processing the data from the knowledge corpus preparation module 122… A relevant hierarchical category path can be generated from root categories to leaf categories for each feature vector associated with an article in the corpus data”) corresponding to the analysis task (Cheng, ¶50 “The categorizer index build component 130 may implement an index building workflow in a building categorizer index 130”); 
wherein when analyzing the nested type data structure as the hierarchical structure of the features of the documents (Chang, ¶3 “Hierarchical category path scan be identified for the features”; ¶25 “A hierarchical category path refers to an arrangement of a sequence of categories.  The hierarchical category path can start from a root category to a leaf category.  The root category indicates a conceptual starting pint of a classification division with successive narrower sub-categories associated with the root category”) in the target data source (Cheng, ¶47 “The categorizer index 130 can be generated using the knowledge corpus server 106 that stores hierarchical categories and articles.  In one embodiment, the categorizer 130 is generated using an external knowledge corpus (e.g. WIKIPEDIA)”), the first aggregation term (Chang, ¶54 “root level categories can be identified”) is added in the aggregation term process as the generation of the path (Chang, ¶53 “A relevant hierarchical category path can be generated from root categories to leaf categories for each feature vector associated with an article in the corpus data”), and when the analysis of the nested type data structure is completed, the second aggregation term is added in the aggregation term process as the relevant hierarchical category path is generated to the leaf categories (Id);
generating a substring corresponding to each aggregation term in the aggregation term process (Chang, ¶57 “The index search engine module 126 retrieves data from the categorizer index 130 comprising a document category term feature vector index to support search functionality”), sorting the generated substrings in an order by which the aggregation terms are arranged in the aggregation term process as arrangement of the hierarchical path is dictated from root to leaf category (Chang, ¶53 “A relevant hierarchical category path can be generated from root category to leaf categories for each feature vectors associated with an article in the corpus data”), using the sorted substrings as a query string corresponding to the aggregation term process (Chang, ¶56 “The index creation model 126 generates index entries, in the categorizer index 130, for the documents associated with the features categories and the hierarchical category paths”), and analyzing the target data source by using the query string (Chang, ¶57 “The index search engine module 126 retrieves data from the categorizer index 130 comprising a document category term feature vector index to support search functionality”) to obtain a query result (Chang, ¶64 “a hybrid approach can be employed in which a query is ex3ecuted separately for both the tile and text fields and the top documents are identified for both searches and results analyzed in the result analyzer module 150.  As such, a query (or queries for short document) is submitted to the index search engine module 126, which hen generates the top matched documents.”) of the target data source (Cheng, ¶47 “The categorizer index 130 can be generated using the knowledge corpus server 106 that stores hierarchical categories and articles.  In one embodiment, the categorizer 130 is generated using an external knowledge corpus (e.g. WIKIPEDIA)”), wherein the query result includes an aggregation result of each substring (Chang, ¶58 “The orchestration and query dispatch system can merge the results returned from all the search engine modules”); and 
traversing each aggregation result as propagating the information from leaf to root level (Chang, ¶69 “To compute the topic model scores for a single page, individual topic category scores can be calculated by summing the score contributions from the lowest (leaf) levels in the category path for each immediate parent, then propagating this information up to the root level of the ontology”) in the query result  as the page (Id) to obtain aggregation information of aggregation results as the summed score for the page (Id) and generating an analysis result of the analysis task as the multi-level interest model (Chang, ¶75 “Analytics application 210 can aggregate hierarchical category paths and scores into a multi-level interest model that reflects the user or user segments topic interest for a given time window for which web page level topic models are computed”) based on the obtained aggregation information as the scores (Id).  

With regard to claims 2 and 11 Chang further teaches wherein generating the aggregation term process as the generation of the path (Chang, ¶53 “The feature extraction module 134 is responsible for processing the data from the knowledge corpus preparation module 122… A relevant hierarchical category path can be generated from root categories to leaf categories for each feature vector associated with an article in the corpus data”) corresponding to the analysis task (Cheng, ¶50 “The categorizer index build component 130 may implement an index building workflow in a building categorizer index 130”) includes: 
determining a plurality of logical steps as the operations of the feature extraction module (Chen, ¶53-¶54) needed to perform the analysis task (Cheng, ¶50 “The categorizer index build component 130 may implement an index building workflow in a building categorizer index 130”), wherein plurality of logical steps is sorted in an order of execution as the order in which the operation occurs (¶54); and Page 2 of 11Appl. No. 16/754,702 Reply to Office Action of December 22, 2021 Practitioner Docket No.: P1810215USWS 
selecting an aggregation term corresponding to each logical step and forming the aggregation term process corresponding to the analysis task by using selected aggregation terms based on an order for selecting the aggregation term (¶54 “In operation, root level categories can be identified…”; ¶55 “Next, using the leaf category of the feature vector for a term”).  

With regard to claims 4 and 13 Chang further teaches wherein analyzing the target data source by using the query string (Chang, ¶57 “The index search engine module 126 retrieves data from the categorizer index 130 comprising a document category term feature vector index to support search functionality”) to obtain the query result (Chang, ¶64 “a hybrid approach can be employed in which a query is executed separately for both the tile and text fields and the top documents are identified for both searches and results analyzed in the result analyzer module 150.  As such, a query (or queries for short document) is submitted to the index search engine module 126, which then generates the top matched documents.”) of the target data source (Cheng, ¶47 “The categorizer index 130 can be generated using the knowledge corpus server 106 that stores hierarchical categories and articles.  In one embodiment, the categorizer 130 is generated using an external knowledge corpus (e.g. WIKIPEDIA)”) includes: 
sequentially executing each substring for the target data source in an order of each substring being arranged in the query string to obtain the aggregation result corresponding to each substring (Cheng, ¶58 “an orchestration and query dispatch system an implemented to distribute in parallel any query to all nodes.  The orchestration and query dispatch system can merge the results returned from all the search engines models”), and using the aggregation result corresponding to each substring as the query result of the target data source as merging the results (Id).  

With regard to claims 5 and 9 the Chang proposed combination further teaches 
wherein each substring in the query string includes a unique identifier (Chang, ¶91 “Category nodes are indicated by circles with labels.  The labels on the left are use dot represent more generic parent topic categories with nodes toward the right become increasingly more specific”) and the aggregation results of the substrings in the query result carry the unique identifiers as the score (Chang, ¶93 “the “People & Society” 400 topic category received the highest score of 0.1475”); and 
traversing each aggregation result as propagating the information from leaf to root level (Chang, ¶69 “To compute the topic model scores for a single page, individual topic category scores can be calculated by summing the score contributions from the lowest (leaf) levels in the category path for each immediate parent, then propagating this information up to the root level of the ontology”) in the query result  as the page (Id) to obtain aggregation information of aggregation results as the summed score for the page (Id) includes: 
detecting the unique identifier of each substring in the query string and traversing the detected unique identifier as searching through the model for the identified topic and propagating this up the structure (Chang, ¶69 “To compute the topic model scores for a single page, individual topic category scores can be calculated by summing the score contributions from the lowest (leaf) levels in the category path for each immediate parent, then propagating this information up to the root level of the ontology”); 
for a current unique identifier (Chang, Figure 4B, see the label civilization on the top right), identifying a current aggregation result carrying the current unique identifier from the query result (Chang, Figure 4B, see the value 0.4286); and 
determining whether the current aggregation result is a last result in the query result, if it is not, collecting attribute information in the current aggregation result and using the attribute information as the aggregation information of the aggregation result (Chang, ¶58 “merge the results returned from all search engine modules”), wherein the attribute information is used to describe a type of the aggregation result (Chang, ¶48 “generates different types of output including the categorizer index 130 based on the knowledge corpus 106, a topic model of hierarchical categories based on both the categorizer index 130 and a query FV, and tagged web content based on the hierarchical categories of the topic models”).  

With regard to claims 6 and 10 Chang further teaches identifying an aggregation value in the current aggregation result and using the aggregation value as the aggregation information of the current aggregation result if the current aggregation result is the last result in the query result (Chang, ¶58 “merge the results returned from all search engine modules”).  

With regard to claims 7 and 14 Chang further teaches wherein generating the analysis result of the analysis task based on the obtained aggregation information includes: 
summarizing each aggregation information in an order by which the aggregation information is obtained, and using the summarized aggregation information as the analysis result of the analysis task (Chang, ¶58 “merge the results returned from all search engine modules”).  

With regard to claim 8 Chang teaches A computer device for analyzing data in an analysis system, comprising: 
a processor (Chang, ¶36 “one or more processors”) and a computer readable storage media for storing instructions (Chang, ¶36 “one or more computer storage media storing computer-usable instructions that, when executed by one or more processors, cause the one or more processors to perform a method…”), wherein when the instructions being executed, the processor is configured for: 
providing a first aggregation term (Chang, ¶54 “root level categories can be identified”) representing the start (Chang, ¶54 “A root category can indicate a conceptual starting point of a classification division”) of analyzing a nested type data structure as the hierarchical category structure of the features of the documents (Chang, ¶3 “Hierarchical category path scan be identified for the features”; ¶25 “A hierarchical category path refers to an arrangement of a sequence of categories.  The hierarchical category path can start from a root category to a leaf category.  The root category indicates a conceptual starting pint of a classification division with successive narrower sub-categories associated with the root category”) and a second aggregation term (Chang, ¶55 “the leaf category of a feature vector for the term in an article in the corpus data”) representing the end as the leaf category is the end of the hierarchical path(Chang, ¶25 “The hierarchical category path can start from a root category to a leaf category”) of analyzing the nested type data structure as the hierarchical category structure (Id); 
receiving an analysis task (Cheng, ¶50 “The categorizer index build component 130 may implement an index building workflow in a building categorizer index 130”) for a target data source (Cheng, ¶47 “The categorizer index 130 can be generated using the knowledge corpus server 106 that stores hierarchical categories and articles.  In one embodiment, the categorizer 130 is generated using an external knowledge corpus (e.g. WIKIPEDIA)”), and generating an aggregation term process as the generation of the path (Chang, ¶53 “The feature extraction module 134 is responsible for processing the data from the knowledge corpus preparation module 122… A relevant hierarchical category path can be generated from root categories to leaf categories for each feature vector associated with an article in the corpus data”) corresponding to the analysis task (Cheng, ¶50 “The categorizer index build component 130 may implement an index building workflow in a building categorizer index 130”), 
wherein the first aggregation term (Chang, ¶54 “root level categories can be identified”) is added in the aggregation term process as the generation of the path (Chang, ¶53 “A relevant hierarchical category path can be generated from root categories to leaf categories for each feature vector associated with an article in the corpus data”) when analyzing the nested type data structure as the hierarchical structure of the features of the documents (Chang, ¶3 “Hierarchical category path scan be identified for the features”; ¶25 “A hierarchical category path refers to an arrangement of a sequence of categories.  The hierarchical category path can start from a root category to a leaf category.  The root category indicates a conceptual starting pint of a classification division with successive narrower sub-categories associated with the root category”) in the target data source (Cheng, ¶47 “The categorizer index 130 can be generated using the knowledge corpus server 106 that stores hierarchical categories and articles.  In one embodiment, the categorizer 130 is generated using an external knowledge corpus (e.g. WIKIPEDIA)”), and the second aggregation term is added in the aggregation term process when the analysis of the nested type data structure is completed as the relevant hierarchical category path is generated to the leaf categories (Id); 
generating a substring corresponding to each aggregation term in the aggregation term process (Chang, ¶57 “The index search engine module 126 retrieves data from the categorizer index 130 comprising a document category term feature vector index to support search functionality”), sorting the generated substrings in an order by which the aggregation terms are arranged in the aggregation term process as arrangement of the hierarchical path is dictated from root to leaf category (Chang, ¶53 “A relevant hierarchical category path can be generated from root category to leaf categories for each feature vectors associated with an article in the corpus data”), using the sorted substrings as a query string corresponding to the aggregation term process (Chang, ¶56 “The index creation model 126 generates index entries, in the categorizer index 130, for the documents associated with the features categories and the hierarchical category paths”); and 
using the query string to analyze the target data source (Chang, ¶57 “The index search engine module 126 retrieves data from the categorizer index 130 comprising a document category term feature vector index to support search functionality”) to obtain a query result (Chang, ¶64 “a hybrid approach can be employed in which a query is ex3ecuted separately for both the tile and text fields and the top documents are identified for both searches and results analyzed in the result analyzer module 150.  As such, a query (or queries for short document) is submitted to the index search engine module 126, which hen generates the top matched documents.”) of the target data source (Cheng, ¶47 “The categorizer index 130 can be generated using the knowledge corpus server 106 that stores hierarchical categories and articles.  In one embodiment, the categorizer 130 is generated using an external knowledge corpus (e.g. WIKIPEDIA)”), wherein the query result includes an aggregation result of each substring (Chang, ¶58 “The orchestration and query dispatch system can merge the results returned from all the search engine modules”); and 
traversing each aggregation result as propagating the information from leaf to root level (Chang, ¶69 “To compute the topic model scores for a single page, individual topic category scores can be calculated by summing the score contributions from the lowest (leaf) levels in the category path for each immediate parent, then propagating this information up to the root level of the ontology”) in the query result  as the page (Id) to obtain aggregation information of aggregation results as the summed score for the page (Id) and generating an analysis result of the analysis task as the multi-level interest model (Chang, ¶75 “Analytics application 210 can aggregate hierarchical category paths and scores into a multi-level interest model that reflects the user or user segments topic interest for a given time window for which web page level topic models are computed”) based on the obtained aggregation information as the scores (Id).  

With regard to claims 15 and 17 Chang further teaches wherein each substring in the query string includes a unique identifier (Chang, ¶91 “Category nodes are indicated by circles with labels.  The labels on the left are use dot represent more generic parent topic categories with nodes toward the right become increasingly more specific”), and the method further comprises: 
assigning the unique identifier (Chang, ¶91) of the substring as the term feature vector (Chang, ¶57 “The index search engine module 126 retrieves data from the categorizer index 130 comprising a document category term feature vector index to support search functionality”) to the aggregation result corresponding to the substring as the score (Chang, ¶93 “the “People & Society” 400 topic category received the highest score of 0.1475”).  

With regard to claims 16 and 18 Chang further teaches detecting the unique identifier (Chang, ¶91 “Category nodes are indicated by circles with labels.  The labels on the left are use dot represent more generic parent topic categories with nodes toward the right become increasingly more specific”) of each substring in the query string (Chang, ¶61 “query 142 can be submitted to the classification engine component 140.  The query features extraction module 144 is responsible for extracting features from the text of the query input 142”); and 
extracting the aggregation information from the aggregation results carrying the unique identifiers by traversing the detected unique identifiers as propagating the information from leaf to root level (Chang, ¶69 “To compute the topic model scores for a single page, individual topic category scores can be calculated by summing the score contributions from the lowest (leaf) levels in the category path for each immediate parent, then propagating this information up to the root level of the ontology”).  

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/Primary Examiner, Art Unit 2156